Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Upon review of applicant’s arguments recited in the after final remarks dated February 2, 2021, applicant requested for the withdrawal of the finality see also the interview summary provided herewith. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
In response to the arguments dated 12/8/2020 the examiner addressed the limitation of claim 1 where a DIW supplier that provided DIW to the second (back surface) of the wader while the photoresist is removed using the activated trioxygen liquid, The prior art of Kajita et al (US 2008/0110861) illustrates in Figs. 1, 7-9, 11, 13, and 14 that wafer is provided to the backside surface. Regarding the order in which the DIW is supplied relative to the other process steps. This limitation is interpreted as a matter of an intended use as the claims/specification fails to recite the structure that ensure the order as claimed. In Kajita et al teaches valves and controller 58, 84 that ensures process fluids and the process steps are performed in the desired order. 
Applicant also argues that the prior art fails to teach the supply of trioxygen liquid as recited in claim 11. The prior art of Le et al (US 2010/0071718) teaches oxygenated water (interpreted as the trioxygen liquid) in [0107], [0140]. Regarding claim 10: The actual temperatures of the wafer and supplied DIW are interpreted as matters of an intended use. As the  workpiece acted upon is not structurally part of the apparatus . In essence, expressions relating  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.
See also the prior art of Takihiro et al (US 2004/0253833( was used to reject claim 21 where temperature range of -20 to 5 degrees C is taught in [0070] where water is supplied to the underside of the wafer as cooling water and see [0070], [0079], [0091], [0094], [0108]. 
	Furthermore, the new rejection using the prior art of Endo et al (US 2005/0241673) is provided below to show that the it is known to provide cooling water to the backside of the wafer and thus the limitation of the limitation of the temperature of the liquid being less than the temperature of the wafer is known.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al (2005/0241673).
Regarding claims 1-4, 12-15, 18, and 20: 


Regarding claims 1 and 12: The system of Endo et al is used for removing a photoresist from a semiconductor wafer, the apparatus comprising: a liquid supplier (see configured to supply trioxygen liquid) to a photoresist over a first surface of the semiconductor wafer; an activator supplier (UV see the discussion of the UV rays transmission plate 3 and UV lamp 4 in [0042], [0049], [0055] and in the abstract and as illustrated in Figs. 1-3. H2O2 (hydrogen peroxide) is also provided as an activator see its supply line for H2O2 in Fig.1 and as recited in [0033], [0035], [0044]) see configured to supply an activator to the trioxygen liquid to create activated trioxygen liquid see this discussion in the abstract and throughout the prior art. Notice Endo et al also describes a deionized water (DIW) supplier in to supply DIW to the second (backside/underside) of the wafer See the recitation of cold water in Fig. 1 and [0032] of Endo et al.
  
Regarding claims 2 and 13:	Endo teaches the hydrogen peroxide is supplied via a liquid dispenser (H2O2 water supply section 11), pumping tank 25 see [0035] and [0044] of Endo et al.

Regarding claims 3 and 14:	 The system of claim 1, wherein the activator comprises an ultraviolet (UV) activator. See UV is discussed in the abstract (UV see the discussion of the UV rays transmission plate 3 and UV lamp 4 in [0042], [0049], [0055] and in the abstract and as illustrated in Figs. 1-3 of Endo et al.

Regarding claim 4. The system of claim 1, wherein the liquid component is configured to coat photoresist with the trioxygen liquid see Endo where the trioxygen liquid is oxygenated water see abstract and [0033], [0039], [0044].

Regarding claim 10: The temperature of the wafer and DIW are interpreted as matters of an intended use. Namely, the wafer or workpiece worked upon is not structurally part of the 
Regarding claim 11:	See the discussion of Endo regarding trioxygen liquid see this discussion of O3 water in the abstract and throughout the prior art such as [0033] and [0039]-[0044].

Regarding claims 15 and 18: The system of claim 12, wherein the deionized water component is configured to supply the deionized water to the second surface at a deionized water temperature that is less than a wafer temperature of the semiconductor wafer. See the rejection of claims 1 and 12 above. Notice Endo et al also describes a deionized water (DIW) supplier in to supply DIW to the second (backside/underside) of the wafer See the recitation of cold water in Fig. 1 and [0032]. The temperature of the DIW supplied is a matter of an intended use as the DIW is independently supplied via valves and sourced from DIW at the desired temperatures and used as a cooling water. The DIW supplier of Endo is inherently capable of providing DIW at the claimed temperature range.

Regarding claim 20.  See UV is discussed in the abstract (UV see the discussion of the UV rays transmission plate 3 and UV lamp 4 in [0042], [0049], [0055] and in the abstract and as illustrated in Figs. 1-3 of Endo et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 8, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (2005/0241673).



Regarding claims 7, 8, 16, 17, and 19: The prior art of Endo et al teaches SPM (sulfuric acid/hydrogen peroxide solution) being supplied in [0002].
The prior art of Endo et al teaches valves which are known to control the flow rate of process fluid and to adjust/control the timing and chronology order of steps within the process including the supply of each material. Endo et al does not teach the chronology claimed process of using SPM prior to trioxygen liquid. However, the order to perform an initial photoresist removal step with subsequent cleaning steps using UV and other cleaning steps so that the photoresist can be removed to a desired quality would have been an obvious at the time of the claimed invention using the teachings of the prior art of Endo et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (2005/0241673) in view of Le et al (US 2010/0071718).



The prior art teachings of Endo et al fails to teach the specific flow rate of the trioxygen liquid. 
The prior art of Le et al teaches a system of claim 1, wherein the trioxygen liquid comprises between about 80 parts-per-million (ppm) of O3 and about 200 ppm of O3 see [0169]- [0175]  and the discussion of O3/H2O of Le et al.
The valves of Endo et al are independently controlled and are thus able to adjust the timing, flow rate, and chronology of each process fluid. It would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide the process fluids at a desired flow rate. Applicants have not shown that there is an unexpected result with respect to the amount or rate of flow associated with the supply of activator. In the absence of unexpected results, one of ordinary skill at the time of the claimed invention would be motivated to select a flow rate/amount that would effectively treat the coated photoresist. Nevertheless, the prior art of Le et al teaches the claimed range of flow rate of trioxygen liquid namely O3 is known in the art. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Endo et al with the enhanced flow control and specific flow rate as suggested by Le et al.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (US 2010/0071718) in view of Shrinivasan et al (US 6,848,455) and Kajita et al (US 2008/0110861).
Regarding claims 1-6, 12-15, 18, and 20: 
The prior art of Le et al teaches a method for removing a hardened photoresist.


  
Though the prior art of Le et al teaches the supply of the various fluids, the prior art of Le et al fails to teach the structure or component used to supply the fluids.

The prior art of Shrinivasan et al teaches a liquid supplier (ozonated (O3) water/peroxide (H2O2) mixture see line 56) which is interpreted as the trioxygen liquid that is supplied to wafer 16, a water/hydrogen peroxide line 52, and a deionized water component see col. 7 line 55- col. 11 line 15. See Fig. 4. Shrinivasan et al also teaches an activator (UV lamp 12). The motivation to modify the prior art of Le et al with the structures suggested by Shrinivasan et al that support the processes taught by Le et al to remove photoresist from the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Le et al with the structures suggested by Shrinivasan et al.

The combination of Le et al and Shrinivasan et al fails to teach a deionized water supplier configured to supply deionized water to a second surface of the semiconductor wafer that is diametrically opposite the first surface while the photoresist is removed using the activated trioxygen liquid.

The prior art of Kajita et al teaches a substrate processing apparatus and method where DIW is provided to the bottom surface of the wafer via DIW supplier (pipes 31,32, and 34) see Figs. 1 and 7-9 see [0059] –[0061 See also the discussion of the DIW to the wafer backside in [0099], [0111], [0117]. The motivation to further modify the apparatus of Le et al and Shrinivasan et al with the DIW component is that the DIW supplier offers rinse liquid to the underside of the 

Regarding claims 2 and 13. The system of claim 1, wherein the activator comprises hydrogen peroxide.  The prior art of Le et al does not teach the use of hydrogen peroxide.

Shrinivasan et al teaches in the abstract the hydrogen peroxide, the Figures (ozonated water/peroxide mixture 56) is injected into the process chamber through the liquid inlet 20, the paragraph that joins cols. 7 and 8, the paragraph that joins col. 8 and 9. The motivation to modify the teachings of Le et al with Shrinivasan et al with ozonated water (trioxygen liquid)/peroxide mixture 56 is that hydrogen peroxide, see claim 3 of Shrinivasan et al which reveals that is known by one of ordinary skill in the art at the time of claimed invention to use hydrogen peroxide as an activator to create activated trioxygen liquid. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the teachings of Le et al with Shrinivasan et al with ozonated water (trioxygen liquid)/peroxide mixture.

Regarding claims 3 and 14:	 The system of claim 1, wherein the activator comprises an ultraviolet (UV) activator. See UV is discussed in the abstract, [0017], [0018], [0104]-[0110] of Le et al. See also the UV lamps 12 of Shrinivasan et al.

Regarding claim 4. The system of claim 1, wherein the liquid component is configured to coat photoresist with the trioxygen liquid see [0049], [0123], and [0127] of Le et al.

Regarding claim 5. The combination of the prior art teachings of Le et al and Shrinivasan et al fails to teach the flow rate of the activator. The prior art of Kajita et al teaches valves whose 

Regarding claim 6. The system of claim 1, wherein the trioxygen liquid comprises between about 80 parts-per-million (ppm) of O3 and about 200 ppm of O3 see [0169] of Le et al.

Regarding claims 15 and 18: The system of claim 12, wherein the deionized water component is configured to supply the deionized water to the second surface at a deionized water temperature that is less than a wafer temperature of the semiconductor wafer. See the rejection of claims 1 and 12 above and [0130] of Le et al. Also recall the prior art of Kajita et al teaches a substrate processing apparatus and method where DIW is provided to the bottom surface of the wafer via DIW supplier (pipes 31,32, and 34) see Figs. 1 and 7-9 see [0059] –[0061 See also the discussion of the DIW to the wafer backside in [0099], [0111], [0117]. The motivation to further modify the apparatus of Le et al and Shrinivasan et al with the DIW component is that the DIW supplier offers rinse liquid to the underside of the wafer (substrate 9). The temperature of the DIW supplied is a matter of an intended use as the DIW is independently supplied via valves and sourced from DIW at the desired temperatures and used as a cooling water. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Le et al and Shrinivasan et al with the DIW supplier of Kajita et al.


Regarding claim 20.  See UV is discussed in the abstract, [0017], [0018], [0104]-[0110] of Le et al.


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al (US 2010/0071718) in view of Shrinivasan et al (US 6,848,455) and Kajita et al (US 2008/0110861) as applied to claims 1-8 and 10-20 above, and in further view of Takehiro et al (US 2004/0253833) .
 by Shrinivasan et al and Kajita et al were discussed above. The combination fails to teach that the temperature of the DIW is less than or equal to 15 degrees C.
The prior art of Takehiro et al suggests using water in the underside of the wafer to cool it see [0070], [0079], and [0098]. In [0070] Takehiro et al suggests underplate 77 which is in proximity to the backside of the wafer be -20 to 5 degrees C that would suggest that the temperature of the water be introduced at a temperature less than or equal to 15 degrees C to include its recited range so that the temperature of the wafer can be maintained at the desired temperature. It is noted that the temperature of the supplied DIW is an art recognized parameter that can be optimized as desired. The optimal temperature could have been determined by one of ordinary skill in the art without undue experimentation so that the temperature of the wafer can be controlled as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to use the teachings of Takehiro et al to suggest a temperature range that the wafer should be maintained in order to determine the optimal temperature range of the DIW.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eitoku (US 2008/0142054) where a substrate treatment apparatus is provided with liquid provided to the top side of the wafer W via nozzles 3, 4 and DIW provided to the underside of the wafer via line 43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716